DETAILED ACTION

This non-final office action is in response to claim 1-27 (Claims 2-27 were canceled by the applicant) filed September 02, 2020 for examination. Claims 1 is being examined and pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment

Preliminary amendment to the claims, filed September 02, 2020 has been acknowledged. 
Information Disclosure Statement

The information disclosure statement filed October 11, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on June 22, 2020 have been accepted.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the method executing on or more computers in communication with the network”. It seems there is a typographical error. For examination purpose, the examiner construe that the method executing on one or more computers in communication with the network. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim terms lacks antecedent basis:
“the at least one infrastructure resources”,
“the infrastructure service provider”
“the infrastructure source”
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-2, 4 of US Patent 10,721,275 B2. 
The subject matter claimed in the instant application is fully disclosed in the referenced issued US Patent and would be covered by any patent granted on this application. Claim comparison table: 
Instant Application (S/N# 16908681)
US Patent # 10,721,275 B2 



for each of the at least one infrastructure resources, 

assigning one or more attributes to the infrastructure resource using information from the infrastructure service provider, 

each attribute comprising a key and value for the key using information; and selecting 

computing a configuration for at least one network security mechanism using the plurality of security policies and the infrastructure resources that are members of each of the logical groups to which each the plurality of security policies applies.


for each of at least one infrastructure resources of an infrastructure service provider, 
assigning one or more attributes to the infrastructure resource using information from the infrastructure service provider, 

each attribute comprising a key and value for the key using information, and selecting 

computing a configuration for the at least one network security mechanism using the plurality of security policies and the infrastructure resources that are members of each of the logical groups to which each of the plurality of security policies applies; 

wherein assigning one or more attributes to the infrastructure resource using information from the infrastructure service provider comprises obtaining a predefined list of attributes to which an owner of the infrastructure resource has access and, for each attribute on the list, checking whether the attribute is mapped to a property or tag received from an infrastructure service provider, and whether, using the information from the infrastructure service 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,968,176 (“Nessett”) in view of US Patent # 10,439,897 B1 (“Komarla”).
Regarding claim 1, Nessett disclosed In a computer network comprised of plurality of interconnected computing nodes, each node running at least one work load unit of an application workload and at least one network security mechanism for controlling data flows to the interconnected computing nodes of the computer network, a computer implemented method for enforcing a plurality of security policies for the computer network using the network security mechanism, (Col. 3. Lines 20-27:  The present invention provides a system for providing security in a network that includes nodes operating in multiple protocol layers and having security functions. Multiple network devices, such as routers, remote access equipment, switches, repeaters and network cards, and end system processes having security functions are configured to contribute to implementation of distributed firewall functions in the network. By distributing firewall functionality of the network in a variety of network devices and end systems, a pervasive firewall is implemented. The pervasive, multilayer firewall includes a policy definition component that accepts policy data that defines how the firewall should behave.), the method executing on or more computers in communication with the network and comprising: 
selecting the infrastructure source as a member of in one or more logical groups using the one or more attributes (Col. 4, lines 2-5: a system that provides security in a network including nodes. Nodes in a set of the nodes in the network include security functions operating in one or multiple protocol layers. Col. 9, lines 57-62: For each security policy rule, determine the set of source nodes and the set of destination nodes. Col. 8, lines 1-3, 7-10: The generic term "node" refers to either end systems or network devices. End systems (aka hosts) are the nodes identified in policy statements. End systems in the network may belong to groups. Groups are named and their membership is established by input to the security policy language front end by a system administrator or otherwise, or in an alternative implemented in the topology data base.); and 
computing a configuration for at least one network security mechanism using the plurality of security policies (Col. 5, lines 40-41: generates configuration data for security functions distributed in network. Col. 10, lines 4-7: For each of these active nodes, translate the security policy statement specified in the rule into security policy configuration data that the node can enforce, i.e., rules in its own security policy language.) and the infrastructure resources that are members of each of the logical groups to which each the plurality of security policies applies (Col. 8, lines 1-3, 7-10: The generic term "node" refers to either end systems or network devices. End systems (aka hosts) are the nodes identified in policy statements. End systems in the network may belong to groups. Groups are named and their membership is established by input to the security policy language front end by a system administrator or otherwise, or in an alternative implemented in the topology data base.).
Nessett does not but the analogous art Komarla disclosed for each of the at least one infrastructure resources, assigning one or more attributes to the infrastructure resource using information from the infrastructure service provider, each attribute comprising a key and value for the key using information (Komarla, col. 8, lines 25-46: receiving an identification of at least a first storage resource management object deployed in a network infrastructure in a storage resource management application; receiving at least a first user-defined tag name; in response to receiving the first user-defined tag name, creating a tag with the first user-defined tag name enabled to have one or more user-defined tag values,.. assigning the tag to the first storage resource management object; specifying one or more of the predefined attributes, characteristics, and properties; selecting the first user-defined tag name and at least a given user-defined tag value associated with the first user-defined tag name;). 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Nessertt by including the idea of for each of the at least one infrastructure resources, assigning one or more attributes to the infrastructure resource using information from the infrastructure service provider, each attribute comprising a key and value for the key using information as taught by Komarla in order to provide greater control to the user on the object according to their values, such as by providing greater control to the user on how policies are applied to individual objects to meet unique specific needs (Kormala, col. 3, lines 7-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 101512510 A: The invention claims a method and system for providing a dynamic network configuration and management based on defining and applying high level administrative intents, including retrieving one or more attributes associated with one or more logical groups in a network, determining one or more network policies based on the one or more retrieved attributes, associating the one or more logical groups to a respective network group identifier, and generating a network group list associated with the one or more network group identifiers. See abstract. FIG. 
US 10,298,720 B1 (Miller et al.): Claim 7. The system as recited in claim 1, wherein the resource instances of the client include resource instances within a security group of a private network of the client on the provider network, wherein a security group is a logical grouping of resource instances to which access is controlled according to security group rules, and wherein, to apply the client-defined rules to the packet flows between the provider network and the resource instances of the client, the network management component is configured to apply the client-defined rules to the security group, wherein the client-defined rules replace, modify, or extend provider network security group rules applied by the provider network processing. Claim 21. The method as recited in claim 9, wherein the resource instances of the client include resource instances within a security group of a private network of the client on the provider network, wherein a security group is a logical grouping of resource instances to which access is controlled according to security group rules, and wherein said applying the client-defined rules to incoming and outgoing packets between the provider network and the resource instances of the client comprises applying the client-defined rules to the security group, wherein the client-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shawnchoy Rahman/Primary Examiner, Art Unit 2438